                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

CAROLE AMES,                                          )
                                                      )
                Plaintiff,                            )
                                                      )
       v.                                             )       Case No. 19-cv-4011
                                                      )
INTEGRITY HOME CARE, INC.,                            )
                                                      )
                Defendant.                            )

                             DEFENDANT’S NOTICE OF REMOVAL

       Defendant Integrity Home Care, Inc. (“Integrity” or “Defendant”), by and through counsel,

and subject to all of its defenses, including Rule 12 defenses, files this Notice of Removal, hereby

removing this case from The Circuit Court of Boone County, Missouri, to the United States District

Court for the Western District of Missouri, Central Division, and respectfully shows the Court the

following:

       A. State Court Action

       This action was originally filed by plaintiff Carole Ames (“Plaintiff”) against Integrity on

December 7, 2018, in The Circuit Court of Boone County, Missouri, Case No. 18BA-CV05030.

Plaintiff claims she was subjected to disparate treatment and retaliation in violation of RSMo. §

213.111 in Counts I and II, interference with her alleged rights under the Family Medical Leave

Act, 29 U.S.C. § 2601 et seq., (“FMLA”) in Count III, discrimination in violation of the FMLA in

Count IV, retaliation in violation of the FMLA in Count V, and Wrongful Discharge in Count VI.

(See Plaintiff’s Petition, contained in the state court file attached hereto as Exhibit A). Integrity

was served with Plaintiff’s Petition on December 20, 2018. Integrity has not yet filed an Answer

or other responsive pleading.



                                                 1

             Case 2:19-cv-04011-NKL Document 1 Filed 01/18/19 Page 1 of 5
          B. Federal Question Jurisdiction

          This action is removable under 28 U.S.C § 1331. Section 1331 provides that the district

courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States. See 28 U.S.C. § 1331.

          (a) The Action Arises Under the Laws of the United States

          Plaintiff’s action arises under the laws of the United States. Plaintiff alleges that Integrity

is an FMLA employer and she is an FMLA employee under 29 U.S.C. §§ 2611(4)(A)(i) and

26119(2)(A), that Integrity interfered with her right to take leave pursuant to the FMLA (29 U.S.C.

§ 2601 et seq.), that she engaged in activity protected by the FMLA and sustained damage, and

that Integrity allegedly discharged Plaintiff due to her use of FMLA leave, among other alleged

FMLA violations. Since Plaintiff purports to have an action under the FMLA, this Court has

original jurisdiction over Plaintiff’s civil action because it arises under a federal law of the United

States.

          (b) Supplemental Jurisdiction Exists Over Plaintiff’s State Law Claims

          This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s

purported state law claims under the Missouri Human Rights Act, § 213.010 et seq., RSMo., as

well as her alleged state common law claim for wrongful discharge. The state law claims are

inextricably related to Plaintiff’s claim brought under the FMLA in that they form part of the same

case or controversy and because the state law claims arise from the same inclusive operative facts

that give rise to the claims that are subject to the original jurisdiction of this Court.

          C. Timeliness of Removal

          Defendant received the summons and Plaintiff’s Petition on December 20, 2018. Defendant

is hereby filing its Notice of Removal within thirty (30) days of the date of Defendant’s receipt of



                                                    2

             Case 2:19-cv-04011-NKL Document 1 Filed 01/18/19 Page 2 of 5
Plaintiff’s Petition alleging the federal question issues discussed above. This Notice of Removal

is therefore timely filed pursuant to 28 U.S.C. § 1446(b).

        D. Venue

        Venue lies in the United States District Court for the Western District of Missouri, Central

Division, pursuant to 28 U.S.C. §§ 1441 and 1391, because the state court action was filed in this

district and this is the district in which the alleged action arose.

        E. State Court Documents Attached

        Pursuant to the requirements of 28 U.S.C. § 1446(a), a docket sheet and copies of the

documents filed in The Circuit Court of Boone County, Missouri, Case No. 18BA-CV05030, are

attached as Exhibit A.

        Contemporaneously filed herewith, defendant has given Plaintiff written Notice of the

filing of this Notice of Removal as required by 28 U.S.C. § 1446(d). A copy of the Notice is

attached as Exhibit B. Also, pursuant to the requirements of 28 U.S.C. § 1446(d), promptly after

filing this Notice of Removal, defendant will file this Notice with the Clerk of the Circuit Court of

Boone County, Missouri. A copy of that Notice is attached hereto as Exhibit C.

        WHEREFORE, Defendant, without waiving any defenses to the claims asserted by

Plaintiff, including without conceding that Plaintiff has pleaded claims upon which relief can be

granted, and without admitting that Plaintiff is entitled to any monetary or equitable relief

whatsoever (or that the damages she seeks may be properly sought), hereby incorporates by

reference all defenses, including without limitation, substantive and procedural defenses, which

may be asserted in its Answers, Defenses, or other responsive pleadings to be filed in this action,

and prays that the United States District Court for the Western District of Missouri, Central




                                                   3

           Case 2:19-cv-04011-NKL Document 1 Filed 01/18/19 Page 3 of 5
Division, accepts this Notice of Removal, assumes jurisdiction of this cause, and that the Court

issues such further orders and processes as may be necessary.

                                            Respectfully submitted,

                                            BAIRD LIGHTNER MILLSAP P.C.

                                            By /s/ Tina G. Fowler
                                              Tina G. Fowler
                                              Missouri Bar No. 48522
                                              tfowler@blmlawyers.com

                                               Rachel A. Riso
                                               Missouri Bar No. 57145
                                               rriso@blmlawyers.com

                                               1901C South Ventura
                                               Springfield, Missouri 65804
                                               Telephone: (417) 887-0133
                                               Facsimile (417)887-8740
                                               Attorneys for Defendant




                                               4

          Case 2:19-cv-04011-NKL Document 1 Filed 01/18/19 Page 4 of 5
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 18th day of January, 2019, I electronically filed
the above and foregoing document using the Court’s e-filing system which sent notification to the
following:

       Andre E. Townsel, Mo Bar # 44639
       TOWNSEL LAW FIRM
       1701 East Woodfield Road, Suite 900
       Schaumburg, IL 60173
       (312) 772 5850
       (312) 278 0070
       Attorney for Plaintiff


                                                  /s/ Tina G. Fowler
                                                  Tina G. Fowler




                                                 5

          Case 2:19-cv-04011-NKL Document 1 Filed 01/18/19 Page 5 of 5
